              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

TRACE PATE, Individually and On Behalf of
All Others Similarly Situated                             PLAINTIFF

v.                       No. 3:19-cv-280-DPM

JONES LANDLEVELING, LLC;
TERRY JONES; and JOHN DUCKWORTH                       DEFENDANTS

                               ORDER
     Pate worked for Jones Landleveling for a few months in 2018. He
says he also worked for John Duckworth through Duckworth
Landleveling for a few months in 2019. In both periods, Pate was paid
hourly. Jones and Duckworth were co-owners and co-managers of
Jones Landleveling.    Pate says Jones Landleveling became defunct;
thereafter,    Pate   worked   for   Duckworth- d/b / a    Duckworth
Landleveling. Pate argues that all the defendants employed him at all
relevant times. These employers prepared sites for construction. Pate
drove a tractor. He also welded, operated machinery, and performed
other manual labor. Pate says he and his coworkers, who had similar
job duties, often were not paid for earned overtime.      He seeks to
conditionally certify one group of hourly paid workers going back three
years.
     The defendants respond that they paid Pate for hundreds of hours
of overtime. They argue they cannot be joined into one action because
Jones Landleveling and Duckworth Landleveling are separate
employers.    They ask the Court to defer a ruling on conditional
certification until Pate responds to pending discovery.        The Court
declines that request because the pleadings and affidavits present a
sufficient record.
     Pate's motion, Doc. 7, is granted as modified. The Court is not
persuaded that all the defendants were Pate's employers at all times.
Pate argues a complete overlap, but candidly admits that this argument
is based on an assumption. Doc. 11 at 3. Duckworth is the common
denominator. How much Jones and Jones Landleveling were involved
in Duckworth Landleveling is too murky at this point to support one
group. So, there will be two, with Pate as the representative plaintiff
for each. Discovery will clarify whether all the defendants employed
Pate and others during all the relevant periods. 29 U.S.C. § 203(a) & (d);
ARK. CODE ANN. § 11-4-203(4)(A); In re Enterprise Rent-A-Car Wage &
Hour Employment Practices Litigation, 683 F.3d 462, 468 (3d Cir. 2012).
     Pate has met the lenient applicable standard of showing that each
proposed group's members are similarly situated to one another.
Helmert v. Butterball, LLC, 2009 WL 5066759, at *3 (E.D. Ark.
15 Dec. 2009). He's made the modest factual showing-through the
pleadings and his affidavit- that the same kind of wage violation


                                   -2-
allegedly harmed all members of the proposed groups. Garrison v.
ConAgra Foods Packaged Food, LLC, 2013 WL 1247649, at *2 (E.D. Ark.
27 March 2013). Within each group, the employees had similar job
duties and were subject to uniform pay policies. The Court therefore
conditionally certifies these groups:
     All hourly paid employees of Terry Jones, Jones Landleveling,
     LLC, or John Duckworth through Jones Landleveling since
     18 October 2016.

     All hourly paid employees of John Duckworth through
     Duckworth Landleveling since 18 October 2016.

     Please make some changes to the proposed notice and consent.
Create two sets, one for each group. In all those forms, Doc. 7-1, 7-2 &
                               II             II
7-4, change any instance of and/ or" to            or."   And in the notice,
Doc. 7-1, delete section (11) about severance agreements.               The
defendants need not post notice in any of their facilities. Notice to
group members by U.S. mail or text (at group counsel's election) is fine.
There's no need for notice by email, too. One follow-up by postcard or
text is fine. If notice is sent by mail, do not enclose the pleadings. The
defendants do not have to provide email addresses, but they must
provide all the other contact information by 24 April 2020. The opt-in
period will close on 24 July 2020.
     The Court directs the parties to conduct discovery on the
management and        entity-relationship issues while          doing their



                                     -3-
collective-action discovery. The groups can be adjusted to conform to
the record at the final-certification stage.
     So Ordered.


                                   D.P. Marshall fr.
                                   United States District Judge




                                     -4-
